DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On December 3, 2010, the court sent the parties a Journal Entry instructing Plaintiff to sending information to Defendant by January 24, 2011. The Journal Entry advised that failure to comply with the deadlines set forth therein might result in dismissal of Plaintiff appeal.
Plaintiff's deadline has passed and Defendant has not received any of the information requested, nor any further communication from Plaintiff. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this _____ day of March 2011. *Page 2
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon March 10, 2011. The Court filed and entered this documenton March 10, 2011. *Page 1